Title: To George Washington from Timothy Pickering, 15 October 1782
From: Pickering, Timothy
To: Washington, George


                  Sir,
                     
                     Camp Verplank’s Point Octr 15. 1782.
                  
                  Agreeably to your Excellency’s directions, being accompanied by Colo. Swift, Colo. H. Jackson and Colo. Cobb, I have viewed divers parts of the Highlands, and the wood lands in the vicinity of New-Windsor and Newburgh, to find places adapted to the hutting of troops.
                  About a mile on this side of the huts late of the 3d Massachusetts brigade, on the right of the road leading to them, after passing a small house on our left, just at the bend of the road, we found ground well-wooded, & sufficient for a brigade, tho’ best adapted to a small one.  Here the huts would have a western aspect, with a brook just in front.
                  From the ground above described we proceeded upwards, and crossing the mountain, entered the valley opposite to Butler Hill.  About a mile and a half from the river is a wood convenient for hutting a brigade, with a southern aspect, and a brook close in front.  Then passing a pond, we continued our course eastward about two miles; the ground being every where covered with wood, but affording indifferent positions for hutting, tho’ as practicable as some heretofore occupied for that purpose.  But the labour and difficulty of the communications with troops hutted in this valley, seem to forbid the placing any there.  From the river to the spot first mentioned there is an uninterrupted (& in some parts steep) ascent of more than a mile; and after passing it, the ground, where a road must be cut, for upwards of two miles, is rough, & in many parts covered with rocks.  From the river to the Fishkill road is upwards of four miles.
                  After crossing the river, we went from Newburgh towards the Great Pond; and passing Gedney’s sawmill (about two miles and a half from Newburgh) we came to his woodland, which would admit the hutting of a brigade: but the wood is not convenient, being generally either large timber or a young growth.  About two miles farther on, after passing the brook which runs from Richard Wards saw-mill, we found on the left of the road a convenient piece of ground tolerably wellset with handy wood, tho’ hardly sufficient for hutting a brigade & its fuel thro’ the winter.  The huts would have a southeastern aspect.
                  Being informed that there was a fine wood on the northern bank of Murderers Creek, and not exceeding three miles from its mouth, we went & examined the place described; which was an agreeable flat, sufficiently elevated; but the wood was totally inadequate to the purpose of hutting.  Proceeding upwards on the south side of the creek, about a mile farther, we found a very convenient wood where a brigade might hut with a southern aspect; having Murderer’s creek about five hundred yards in the rear, and a brook in Southerland’s meadow a little farther in front.
                  Near a mile farther on we came to ground on the left of the road, extending from thence to the mountain, where a brigade might be covered, fronting eastward; but the timber was rather thin, and would require labour to collect it.
                  Passing a little farther up the road, we thence descended towards Murderer’s Creek, and fell into a grove of convenient timber, but not extensive; tho’ there & from the grounds adjacent wood sufficient for a brigade might be collected.  The huts would have a northern aspect, with Murderer’s creek in front.  We were now full five miles from New Windsor.
                  Not satisfied with any of the grounds we had seen, we came down to the artillery huts, to view the Ellison’s lands.  Passing from the huts thro’ the woods westward, we met with an excellent grove sufficient for hutting two brigades, which might take either a western or southwestern aspect.  On examination we found this grove to be about five hundred yards southward from Deacon Brewster’s, & perhaps a mile from the artillery huts; and laying on a road leading from John Ellison’s across to the Little Britain road.  We were satisfied, from our observations and enquiries, that water might be obtained in plenty within reasonable distances from the hutting ground.
                  In the rear of the artillery huts is a wood of William Ellison’s, sufficient for a brigade.  It would be convenient to throw the brigade back to the higher parts of it, the front of the wood growing where, in the Spring, the ground is very wet.  This wood joins lands of the Joneses, where any addition of timber might be procured.  I have the honour to be with great respect your Excellency’s most obedt servant
                  
                     Tim: Pickering Q.M.G.
                  
               